DETAILED ACTION
This Non-Final Office Action is in response to amendments filed 1/25/2021.
Claims 1, 2, 14, 19, 21, and 23 have been amended.
Claims 15, 16, and 22 have been canceled.
Claims 1-14, 17-21, and 23 are pending.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takamoto et al. (US 2004/0206188 A1), hereinafter Takamoto, in view of Watarai (US 2013/0054066 A1), hereinafter Watarai.
Claim 1
Takamoto discloses the claimed bicycle control device (i.e. shift controller 9, depicted in Figure 2 and described as comprising the shift control unit 25 and auxiliary control unit 40 in ¶0017 and ¶0020) comprising: 
an electronic controller (i.e. auxiliary control unit 40) configured to control a motor (i.e. auxiliary motor 44), which assists propulsion of a bicycle having a shifting device (i.e. shift control unit 25) configured to perform a shifting action for changing a transmission ratio of the bicycle (see at least ¶0020, regarding shift controller 9 comprises auxiliary control unit 40 for controlling auxiliary power to assist pedaling of the bicycle via auxiliary motor 44; ¶0019, regarding shift control unit 25 operates shift motor 29), 
the electronic controller being further configured to: 
set a limit time (i.e. time interval T2) based on an actuation state of the shifting device in the shifting action (see at least ¶0028, with respect to steps P13 and P12 of Figure 6, regarding auxiliary control unit 40 stops power to auxiliary motor driver 43 for a predetermined time interval T2 in response to determining that the power control signal is provided by shift control unit 25, where the power control signal is provided in response to the shifting conditions being in a normal mode in step S10, the pedaling torque is less than a predetermined level Th or the pedaling torque is greater than or equal to the predetermined level TH and the shifting conditions being in a high torque mode as described in ¶0024-0027), the limit time being a duration in which the output of the motor is limited during the shifting action (see at least ¶0030, regarding that the time interval T2 is a time that should be sufficient for shift control unit 25 to shift gears in internal shifting hub 10), and 
control the output of the motor to less than or equal to a limit value (i.e. zero) in response to determining that the shifting device is performing the shifting action
The language of the limitation of “setting a limit time based on an actuation state of the shifting device” does not require calculation of a limit time, given that an actuation state may reasonably interpreted as binary values indicating whether the system is performing a shift. Thus, the limitation of “setting a limit time” may be reasonably interpreted as applying time interval T2, since T2 is not applied when the system is not performing a shift in Figure 6.
As discussed above, zero is applied to teach the limitation of “limit value.” If the value of zero cannot reasonably be applied to teach a limit value, Watarai is applied in combination with Takamoto to teach the known modification of a zero limit value to alternatively be provided as a half the output value of the motor.
Specifically, Watarai discloses a similar bicycle control device (see at least Figure 4) that comprises a control unit 151 (similar to the electronic controller taught by Takamoto) configured to control a drive assistance electric motor 161 (similar to the motor taught by Takamoto), which assists propulsion of a bicycle (see at least ¶0045-0046) having a gear shift control unit 151b (similar to the shifting device taught by Takamoto) configured to perform a shifting action for changing a transmission ratio of the bicycle (see at least ¶0066-0068, with respect to Figure 9). Watarai further discloses that control unit 151 is configured to control the output of drive assistance electric motor 161 to less than or equal to a limit value (i.e. half the output) in response to determining that the gear shift control unit 151b is performing a shifting action (see at least ¶0066-0068, with respect to steps S11-S13 of Figure 9; ¶0095). As specifically described in ¶0095 of Watarai, instead of setting the output of the drive assistance electric motor 161 to zero during a gear shifting operation, the output of the drive assistance motor 161 
Since the systems of Watarai and Takamoto are directed to the same purpose, i.e. decreasing the output of a bicycle motor during shifting, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the (zero) limit value of Takamoto to instead be a non-zero limit value, in the same manner that Watarai sets the output of the drive electric motor 161 to half instead of zero during a gear shifting operation, with the predictable result of providing some riding assistance during a shift.
Claim 21
The combination of Takamoto and Watarai disclose the claimed method for controlling a bicycle, as discussed in the rejection of claim 1.
Allowable Subject Matter
Claims 2-14, 17-20, and 23 are allowed.
The closest prior art of record, Takamoto and Watarai, taken alone or in combination, does not teach the claimed bicycle control device comprising: 
an electronic controller configured to control a motor, which assists propulsion of a bicycle having a shifting device configured to perform a shifting action for changing a transmission ratio of the bicycle, 
the electronic controller being further configured to: 
set at least one of a limit value and a limit time based on at least one of an actuation state of the shifting device in the shifting action and a parameter of the bicycle that is changed by the shifting action, the limit value being a value to which an output of the motor is limited during the shifting action, and the limit time being a duration in which the output of the motor is limited, and Page 2 of 10Appl. No. 15/874,670 Amendment dated January 25, 2021 Reply to Office Action of November 17, 2020 
control the output of the motor to less than or equal to the limit value in response to determining that the shifting device is performing the shifting action, 
the shifting action including a first shifting action and a second shifting action performed by the shifting device, the second shifting action being performed after the first shifting action, and the electronic controller being further configured to set at least one of the limit value and the limit time to be different in the second shifting action than in the first shifting action in accordance with the at least one of an actuation state of the shifting device in the first shifting action and a parameter of the bicycle that is changed by the first shifting action.
As discussed in paragraph 29 of the Office Action mailed 11/17/2020, in order to have different limit values of the output of the assist motor for the first and second shifting actions, the assist mode of Watarai would need to change when transitioning from the first shifting action to the second shifting action. This would not be an obvious scenario in the disclosure of Watarai, and it would not be reasonable for one of ordinary skill in the art to interpret Watarai in this manner. 
Additionally, Takamoto does not disclose different limit times for first and second shifting actions. It would not be obvious to modify Takamoto in light of the prior art to teach this claimed feature. 
Upon further search and consideration, no reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not be obvious to one of ordinary skill in the art before the effective filing date. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references listed in the PTO-892 form should be considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661